EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 3, line 1, “2” has been replaced with --1--, to correct dependency only.
--END OF AMENDMENT--

Allowable Subject Matter
Claims 1 and 3-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) a firearm comprising: a frame having a trigger assembly and defining a passage; particularly, a barrel assembly pivotally connected to the frame; the barrel assembly including a barrel element defining a barrel axis; the barrel element including a barrel, a plurality of suppressor baffles forward of the barrel, and having an interior space; the barrel assembly including a sleeve encompassing the barrel; the sleeve having an interior defining an expansion chamber in gas communication with the interior space of the barrel element; a front closure and a rear closure at respective ends of the sleeve to provide a gas seal enclosing the expansion chamber; the sleeve being rotatable about the barrel axis; and, particularly, wherein the sleeve has a sight facility;
(claim 6) akin to claim 1 not including the wherein clause, and, particularly, wherein the barrel element includes an inner tube encompassing the plurality of suppressor baffles; and,
(claim 13) a folding firearm comprising: a frame having a trigger assembly, and defining a passage; particularly, a barrel assembly pivotally connected to the frame at a pivot facility and operable to move between an operating condition in which the barrel assembly extends away from the frame and a folded condition in which the barrel assembly is adjacent to the frame; the barrel assembly including a barrel element defining a barrel axis; the barrel element including a barrel and having an interior space; the barrel assembly including a sleeve encompassing the barrel; particularly, the sleeve including a sight facility; and, particularly, BKL KEL-3 4/8/22PATENTthe sleeve being rotatable about the barrel axis such that the sight facility may be rotated aside to enable movement of the barrel assembly to the folded condition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-May-22